Gill, J.
This is a suit in equity, whereby plaintiff seeks to charge sixty acres of land, the title of which stands in the name of Martha C. Satterfield, wife of defendant William C., with the payment of a judgment held by plaintiff against said.William G. Satterfield. The defendants in the action are William O. Satterfield *594and. Martha 0., his present wife, and John Satterfield, the father of said William O. At the trial in the circuit court there was a finding for defendants, and a judgment dismissing the bill, and plaintiff brings the case here by appeal.
I. It seems that, in the trial court, after the evidence was all in for both sides, defendants interposed a demurrer to the evidence, which, it is said, the court sustained over the plaintiff’s objection.
In the oral argument here plaintiff’s counsel spent some time in urging this action by the court as error, insisting that as there was some evidence, at least, tending to sustain plaintiff ’ s case, a demurrer should not have been sustained. If this was an ordinary action at law, then there would be some point in this contention. But, since it is a suit in equity, a demurrer to the evidence is improper. Instructions in such a case are entirely immaterial. By declaring then, in this case, after the evidence was adduced, that plaintiff should not recover, we deem it nothing more than in the judgment of the circuit court plaintiff had not sustained the allegation of his petition, and was not enti tied to the relief prayed.' It is our duty, in cases of this nature, to examine the record and evidence, and determine whether or not the judgment of the lower court was proper, and affirm or reverse, as the case may be.
II. The substantive facts giving rise to this con-ti’oversy are about as follows : Defendant, William C. Satterfield, was formerly the husband of Sarah D. Satterfield, who secured a divorce • from said William C., in April, 1875. In this decree for divorce the court awarded the said Sarah D. the sum of $200 ali•mony. This alimony was never paid, and in January, 1881, plaintiff Baker bought the said judgment on which, as assignee of the said Sarah D., he recovered a judgment in the Schuyler circuit court, in November 1887, for the amount and interest then running up to $372. Some two or three years after this divorce, *595defendant, William O. Satterfield, was married to defendant, Martha C., with whom he has ever since lived as husband and wife. While William O. and Sarah D. so lived together, William C. owned a certain eighty acres of land in Schuyler county. In January, 1874, a deed of record appears, whereby William C. conveyed this land to his mother, who then lived in Ohio. The purpose of this conveyance does not appear. At all events, W illiam C. and Sarah D., his wife, continued to reside on the land till the October following (1874), when William C. joined therein by Sarah D., his wife, conveyed this same land to Henry D. Satterfield, his brother, the consideration expressed being $500. In December following, Henry D. Satterfield moved onto the eighty acres so purchased from William C., and resided there till 1878, when for an expressed consideration' of $800 he (Henry D. ) conveyed the land to the father, John Satterfield. Prior to this, however, the mother of William C. quit-claimed to his purchaser, Henry D. After the separation of William C. and Sarah, his wife, said William C. went onto and lived upon the sixty acres in controversy, the title of which was then in his father, defendant John Satterfield. As already stated he (William €.) soon thereafter married his codefendant, Martha C., and they continued to reside on the sixty acres, making •some small improvements in the way of additional fencing and a house of a single room, etc. The father paid the taxes on the said sixty acres, but, it seems, charged William C. no rent, except that it may be that he took occasionally small amounts of hay or produce from the place. In the year 1886, the father, John Satterfield, conveyed this land to Martha C. Satterfield (William C.’s wife). No consideration passed at the time, and none is pretended. The father testified it was a gift for the benefit of Martha C. and her children.
III. Now' the theory of plaintiff is, as stated by his counsel, “that William C. Satterfield conveyed the eighty acres (in 1874) in expectation of litigation with *596his wife — upon a secret understanding that, his father would convey to him the sixty-acre tract owned by his father, John Satterfield.” In other words, it is claimed, that William O. conspired with his father in 1874 to convey the eighty acres he then lived on, and that in consideration thereof the father would subsequently deed the sixty abres to William 0., and that the deed from his father to Martha O. in 1886 was in pursuance of that understanding, and William C. had the title put into his wife’s name to avoid this debt. We find nothing in this entire record to justify even a suspicion of the correctness of this contention. The evidence conclusively shows, that the deed from William C. and Sarah, his wife, to Henry D. Satterfield, October —, 1874, was for the consideration stated — $500, and it is conclusively proved, too, that Sarah, the wife received, in her own hands from Henry D. Satterfield $150 of this purchase price. Henry D. continued to hold this eighty acres and improve it till the year 1878, when he sold it, and for a bona fide consideration of $800 conveyed the same to John Satterfield, the father. And I may add here, the evidence quite as satisfactorily establishes that the old man, John Satterfield, in the year 1886 made a gift of the sixty acres to the wife of William C. The conveyance of the eighty-acre tract in 1874 had no connection whatever with the gift twelve years later from John Satterfield to his son’s wife and children.
These being the facts (which we think are shown beyond question) the plaintiff has no standing in a court of justice, and we cheerfully affirm the judgment of the circuit court.
All concur.